75 So.3d 1286 (2011)
Terry LONG, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-4813.
District Court of Appeal of Florida, Fourth District.
December 14, 2011.
*1287 Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Katherine Y. McIntire, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
In this case, appellant raises an ineffectiveness of counsel claim on direct appeal. We affirm because the ineffectiveness complained of is not apparent on the face of the record. See Dennis v. State, 696 So.2d 1280 (Fla. 4th DCA 1997); Ross v. State, 726 So.2d 317 (Fla. 2d DCA 1998); Henley v. State, 719 So.2d 990 (Fla. 4th DCA 1998).
MAY, C.J., WARNER and GROSS, JJ., concur.